Citation Nr: 0602118	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  05-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996 and from September 1997 to September 2000.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  Service connection was denied for 
bilateral hearing loss.  


FINDING OF FACT

The veteran does not have bilateral hearing loss that amounts 
to a disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a June 2004 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence. The veteran 
was also asked to provide any medical reports, statements on 
his behalf, and any treatment records pertinent to his claim.  
The veteran, in effect, was asked to provide any evidence 
that pertains to his claim.  An enclosure to the June 2004 
letter enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including medical records from the 
military, from or authorized by VA hospitals, or from the 
Social Security Administration); and information and evidence 
for which the veteran was responsible (including enough 
information to identify and locate records in possession of a 
Federal department or agency and all requested records not in 
possession of a Federal department and agency).  

Additionally, in a February 2005 letter, the RO asked the 
veteran to provide any other evidence or information in 
support of his claim.  In a February 2005 statement of the 
case, the RO provided the veteran with applicable regulations 
on VCAA notice requirements and VA's duty to assist; notified 
the veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied. Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The June 2004 letter provided satisfactory VCAA notice to the 
veteran before issuance of the July 2004 rating decision.  
The timing and the content of the June 2004 notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (holding that failure to give 
requisite evidentiary notice prior to a RO decision denying a 
claim required remand, where VA failed to demonstrate that 
lack of such notice was not prejudicial to claimant).  
Additionally, in February 2005, the RO provided the veteran 
with a notice to provide any additional information, a 
statement of the case, and a second VCAA notice letter.  VA 
has provided veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records and a private audiogram 
by C.A.F., M.C.D. have been associated with the claims file.  
The veteran was scheduled for a VA audiological examination 
which he cancelled in June 2004, making it clear in 
statements associated with the claims folder that he did not 
want to be scheduled for a VA examination.  According to a 
June 2004 statement in support of claim (VA form 21-438), the 
veteran stated that he has no further evidence to submit.  
The record does not indicate that any pertinent evidence was 
not received.  Thus, VA's duty to assist has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from February 1992 to 
February 1996 and from September 1997 to September 2000.    

In his May 2004 statement in support of claim, the veteran 
states that he was exposed to noise associated with 
helicopter engines, generators and loud headsets in the 
military.  Service medical records are negative for any 
complaints, diagnoses, or treatment for bilateral hearing 
loss.  The veteran had eight audiological examinations during 
active service.

On the enlistment examination, audiological evaluation in 
December 1991, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
00
05
LEFT
05
10
05
05
00

On the authorized reference audiological evaluation in 
February 1992, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
5
LEFT
30
15
10
10
10

On the authorized audiological evaluation in May 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
10
20
15
15
15

On November 1993, the veteran was fitted for hearing 
protection.

On the authorized audiological evaluation in April 1995, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
0
15
10
10
15

On the authorized audiological evaluation in February 1996, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
0
15
10
10
15

On the audiological evaluation in August 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
5
15
10
15
10

On reference audiological evaluation in May 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
0
10
5
5
25

On the audiological evaluation in August 2000, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
15
LEFT
10
15
15
15
20

The August 2000 audiological evaluation cited the May 1998 
audiogram described above, and determined that the threshold 
shift, in decibels, was as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
10
0
5
LEFT
5
10
10
-5

On the private audiological evaluation preformed by C.A.F., 
M.C.D. in November 2003, the puretone average was 16.25 dBHL 
for the right ear, and 16.25 dBHL for the left ear.  A graph 
of the veteran's audiogram has been associated with the case 
file, but may not be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  Mr. C.A.F. states that the audiogram 
shows a mild high frequency sensorineural hearing loss in the 
right ear and a moderate high frequency sensorineural hearing 
loss in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  

Mr. C.A.F. further stated that the veteran's history of 
exposure to the noise of helicopter engines, generators and 
loud headsets while serving in the military was quite likely 
the beginning of the veteran's hearing loss and tinnitus, and 
that the type and degree of his hearing level on the 
audiogram is consistent with noise induced hearing loss. 

C.  Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The veteran's current hearing loss as shown by the record 
does not meet the threshold test for disability for VA 
purposes.  In all eight of the veteran's auditory 
examinations in his service medical records, the veteran's 
auditory threshold in frequencies 500, 1000, 2000, 3000 and 
4000 Hertz is less than 40 decibels for all frequencies and 
the veteran does not have auditory thresholds at 26 decibels 
or greater in three or more of the aforementioned 
frequencies.  In the private audiological evaluation 
preformed by Mr. C.A.F. in November 2003, the veteran's 
speech recognition scores were 100 percent.  Finally, the 
record contains no evidence of sensorineural hearing loss 
within one year of discharge from service and the veteran 
does not contend otherwise.  Thus, presumptive service 
connection under the provisions of law cited above is not 
warranted.  As noted above, the RO attempted to assist the 
veteran in substantiating his claim by affording him a VA 
examination to determine whether his current hearing loss may 
be considered a disability for VA purposes.  However, the 
veteran indicated that he would not report for this 
examination.  While VA has a duty to assist the veteran in 
the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In light of the foregoing, the Board finds that the 
veteran has failed to establish a current disability for 
bilateral hearing loss.

There is no evidence on record of current bilateral hearing 
loss meeting the criteria stated in 38 C.F.R. § 3.385.  
Despite evidence of a nexus between current hearing loss and 
in-service events, absent evidence of bilateral hearing loss 
that amounts to disability for VA purposes, occurring during 
active service or currently, the veteran's service connection 
claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 
(1997).

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has bilateral hearing loss 
etiologically related to active service.  The appeal is 
accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.





ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


